Citation Nr: 0323736	
Decision Date: 09/12/03    Archive Date: 09/23/03

DOCKET NO.  02-07 976	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida




THE ISSUE

Entitlement to service connection for bipolar disorder with 
psychotic features.




ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel




INTRODUCTION

The veteran had active military service from May 2, 1989, to 
May 12, 1989, and from October 16, 1991, to April 1, 1992. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The Board notes that the veteran, in March 1997, filed a 
claim for service connection for post-traumatic stress 
disorder (PTSD).  Service connection for PTSD was thereafter 
denied in an April 1999 rating decision; the April 1999 
decision did not consider service connection for psychiatric 
disability other than PTSD, and none of the evidence on file 
at the time of the decision suggested that the veteran had 
been diagnosed with a psychiatric disorder.  The veteran was 
notified of the April 1999 rating decision and of her 
appellate rights with respect thereto.  In December 1999, she 
filed a claim for service connection for bipolar disorder, 
and did not mention her previous claim for PTSD.  In a 
January 2001 statement, the veteran indicated that she was 
appealing the decision to deny her appeal for a disability 
she experienced in service; she indicated that she was being 
treated for a bipolar disorder, but did not make any 
reference to PTSD.  In a July 2001 statement, she indicated 
that she was "petitioning the closing and reopening of [her] 
claim", and later in July 2001 requested the issuance of a 
statement of the case because she was unsure of the status of 
her case.

Since the April 1999 rating decision was limited to the issue 
of service connection for PTSD, and as, in any event, there 
is nothing in the record to suggest that a psychiatric 
disorder other than PTSD was diagnosed prior to July 1999, 
the Board concludes that the veteran's December 1999 claim 
for bipolar disorder represents a new claim for 
jurisdictional purposes.  See Ephraim v Brown, 82 F.3d 399, 
401-02 (Fed. Cir. 1996) (newly diagnosed disorder, even if 
medically related to previously diagnosed disorder, is not 
same claim for jurisdictional purposes when it has not been 
previously considered).  But see Ashford v. Brown, 10 Vet. 
App. 120, 123 (1997) (claim for service connection for 
residuals of asbestos exposure is not a new claim where 
service connection for a lung disorder had been previously 
and finally denied; different etiology underlying a claimed 
lung disorder does not constitute a new claim).

With respect to the April 1999 rating decision itself, 
however, it is unclear whether the veteran is now contending 
that she has submitted a timely notice of disagreement as to 
the denial in that decision of service connection for PTSD.  
If the veteran does intend to raise the issue of whether a 
timely notice of disagreement was submitted with respect to 
the April 1999 rating decision, she should so notify the RO.  
See generally, Marsh v. West, 11 Vet. App. 468 (1998). 


FINDING OF FACT

The veteran's bipolar disorder with psychotic features 
originated in service.


CONCLUSION OF LAW

The veteran has bipolar disorder with psychotic features that 
is the result of disease or injury incurred in or aggravated 
by active military duty.  38 U.S.C.A. § 1101, 1110, 1112, 
1113, 1131 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 
(2002). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2002).  Service incurrence of a psychosis during 
wartime service may be presumed if manifested to a 
compensable degree within one year of the veteran's discharge 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2002).

Service medical records show that the veteran was seen in 
February 1992 on the referral of her squadron commander for 
difficulties in relating to her classmates.  At that time she 
reported feelings of self doubt and low self esteem, and on 
mental status examination she cried; she was alert and 
oriented with no evidence of thought or mood dysfunction.  
The veteran was diagnosed with phase of life problems and 
with other interpersonal problems, namely conflict with 
fellow students.  The records show that she was seen the next 
month on follow-up visits, at which time she reported 
experiencing anger outbursts and difficulty with staying 
awake in class.  She also reported experiencing stress 
headaches as well as feelings of depression.  Mental status 
examination revealed the presence of an angry and depressed 
mood, but the veteran denied any psychotic symptoms.  The 
service records show that the veteran was thereafter 
scheduled for weekly visits in an effort to improve her self 
esteem.

On file is the report of a February 1999 VA examination of 
the veteran, at which time she reported that she had been 
harassed in service and had fallen asleep in class.  She 
indicated that she now trusted people less in working 
environments.  On mental status examination she presented 
with a normal mood but with an inappropriate affect, and the 
examiner suggested that the veteran was showing some early 
signs of latent schizophrenia.  The examiner ultimately 
concluded that the veteran did not warrant a diagnosis of a 
psychiatric disorder, although the examiner diagnosed her 
with possible paranoid personality disorder.

Private medical records for July 1999 to February 2001 
document treatment of the veteran for bipolar disorder with 
psychotic features, as well as for paranoid schizophrenia, an 
adjustment disorder, and for psychotic depression with 
symptoms including delusions.

The veteran was afforded a VA examination in October 2001, at 
which time the examiner, following mental status examination 
of the veteran, diagnosed bipolar disorder.  The examiner 
noted that the veteran had received psychiatric attention in 
service for feelings of depression and for symptoms including 
fatigue and possible paranoia.  The examiner noted that since 
the veteran's discharge she had experienced mania with 
psychotic manifestations that had led to hospitalization, and 
that the veteran had also experienced periods of depression.  
The examiner explained that bipolar disorders usually begin 
in the early and late teens or early 20s, and that it was 
likely that the symptoms experienced by the veteran in 
service were related to her current bipolar disorder.

Service medical records show that the veteran reported 
experiencing symptoms including feelings of anger and 
depression, as well as fatigue.  Although she denied any 
psychotic symptoms and was not formally diagnosed with a 
psychiatric disorder, the October 2001 VA examiner, after 
reviewing the veteran's medical history and examining the 
veteran, concluded that the symptoms exhibited by the veteran 
in service, particularly the feelings of depression, were 
likely related to her current bipolar disorder.  The Board 
recognizes that the February 1999 examiner concluded that the 
veteran did not have a psychiatric disability, but points out 
that the examiner himself was of the opinion that the veteran 
was exhibiting the early signs of a psychosis.  In any event, 
as the October 2001 examiner's opinion is supported by 
service medical records showing, inter alia, the presence of 
a depressed mood on examination, the Board finds that the 
evidence supporting the claim is at least in equipoise with 
that against the claim.  Accordingly, service connection is 
in order for bipolar disorder with psychotic features.  
38 U.S.C.A. § 5107 (West 2002) 

In deciding this claim, the Board has considered the 
applicability of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)), as implemented by VA regulations, 66 
Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R  §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002)), which became effective during the pendency of this 
appeal.

In this case, the Board finds that the VCAA's duty-to-notify 
provision has been fulfilled as evidenced by the letter to 
the veteran notifying her of the November 2001 rating 
decision, by the May 2002 statement of the case, and by a 
June 2001 letter to the veteran which advised her of the 
information and evidence needed to substantiate her claim, 
and which advised her of the respective responsibilities of 
her and VA in obtaining evidence in connection with the 
claim.  See Quartuccio v. Principi , 16 Vet. App. 183 (2002).  
Moreover, the record reflects that VA's duty to assist the 
veteran in the instant claim has been fulfilled.  In any 
event, in light of the disposition of the veteran's claim, 
the Board finds that further delay of the appellate process 
for the purpose of addressing any lingering duties required 
by the VCAA or by the implementing regulations is not 
warranted. 


ORDER

Entitlement to service connection for bipolar disorder with 
psychotic features is granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



